Citation Nr: 1813529	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for left ear sensorineural hearing loss

2. Entitlement to service connection for human immunodeficiency virus (HIV)

3. Entitlement to service connection for hepatitis C (Hep C)



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1972 to April 1974. 

This appeal comes before the Board of Veteran's Appeals (Board) from that portion of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland California that addressed the issues listed on the title page above.  

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO. A copy of the hearing transcript has been associated with the file.

The Board also notes that at the time of the August 2017 hearing, there was a pending claim for entitlement to service connection of schizophrenic reaction, paranoia type, also claimed as nervous disorder and also considered as chronic acquired psychiatric disorder.  Upon the Board's instruction, the RO subsequently issued a decision in September 2017 denying the claim. However, the Veteran has not appealed the decision; as a result the matter has not been certified before the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 
38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006),  the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. Medically competent evidence is not required in every case to indicate that the claimant's disability may be associated with the veteran's service. Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

Once VA undertakes an effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one, or at a minimum, notify the Veteran as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  If an examination is inadequate or does not contain sufficient detail, it must be returned for further clarification.  See Shoemaker v. Derwinski, 3 Vet. App. 248 (1992).

I. Left Ear Sensorineural Hearing Loss

It is clear that he has a current disability of left ear sensorineural hearing loss.  He underwent VA audiological examinations in April 2011, October 2011 and February 2012 as well as a VA ear condition examination in March 2012. All four examinations indicated that the Veteran has a current disability of left ear sensorineural hearing loss. The March 2012 examiner noted that there was evidence of a healed tympanic membrane perforation. 

Additionally, the Veteran's lay statements indicate his left ear hearing loss may be associated to an in-service injury. In a March 2012 supplemental opinion, the examiner noted the Veteran has a history of left-sided hearing loss after sustaining a head injury from a fall down some stairs while in service in Mannheim, Germany in February 1974.  (See August 2012 C&P Exam). A review of the Veteran's service treatment records indicate an entry for a February 1974 treatment visit at the U.S. Army Health Clinic Mannheim APO, but with no details of the specific treatment rendered.  (See June 2014 STR pg. 32). 

Despite this inconsistency, the March 2012 examiner noted that the Veteran was seen by an ENT who suggested medical resonance imaging (MRI) of the temporal bone, as residual effects of a skull fracture may be seen on the image. Additionally, MRI would be needed to also rule out the possibility of left acoustic neuroma. Id. However, the Veteran never received one.

The VA examiner also noted that the Veteran served as a recovery and evacuation specialist while in the military which exposed him to some heavy equipment noise, but that it was not likely that this short time of exposure to trucks and heavy equipment would cause hearing loss, moreover asymmetrical sensorineural hearing loss. Id.  

It appears that the opinion reached in the examination, at least in part, was predicated on an inaccurate medical history. Moreover, no VA examiner has offered an opinion regarding the etiology of the Veteran's current left ear hearing loss as to whether it is related to his military service from the fall he reports he sustained in service. It appears that without an MRI, the March 2012 examiner declined to issue an opinion as to whether the left ear hearing loss was a result of his military service. 

II. HIV & Hep C

With respect to HIV and Hep C, the Veteran contends that he developed both diseases as a result of receiving two (2) jet/air gun inoculations in each arm every week during basic training; a total 16-22 shots.  He asserts that the air guns were not properly cleaned or sterilized. 

However, he also acknowledged that he had engaged in other risk factors, including prostitute visits while stationed in Germany as well as sharing smoking hashish (a drug made from marijuana). Likewise, the Veteran reported on his February 2011 Risk Factors for Hepatitis Questionnaire that from 1973 to 1974 in Mannheim and Frankfurt, Germany had engaged in unprotected sexual intercourse with German prostitutes.  He also reported that he used intravenous drugs, to include cocaine, heroin, and crystal meth from 1972 to 1986 as well as shared a double edge safety razor blade during basic training in Ft. Jackson, South Carolina. 

A review of the objective medical evidence casts doubt on likelihood of service connection. The Veteran was diagnosed with the Hep C in November 1998 and HIV in December 1998; 24 years post-service. (See June 1999 MTR pg.; see also April 2015 CAPRI pg. 500 and September 2017 CAPRI pg. 17, 46, 54). During a December 1998 visit, the Veteran reported that he likely contracted HIV during a several year period of IV drug use and unprotected sex with a female partner who also was an IV drug user. (See April 1999 MTR pg. 28).  However, on one occasion, he attributed to having unprotected sex with prostitutes while in service in the 1970s in Germany. (See September 2017 CAPRI pg. 46). Medical records also include his history of substance abuse (alcohol, cocaine and heroin), all now in remission. (See February 2015 CAPRI at 4). His treatment providers referred to his Hep C status as "ETOH hepatitis." (See April 2015 CAPRI(3) pg. 144, 147).  He also has a criminal history of three (3) arrests for driving under the influence, with the last offense occurring in 1991. (See also March 2010 CAPRI pg. 7).

The Board also notes that his conditions are stable. At an August 2012 visit, the treating physician noted that the Veteran was doing well from an HIV and Hep C standpoint. (See August 2012 CAPRI records pg. 1). In July 2012, his physician noted that his HIV was well-controlled. Id. at 11. (See also April 1999 MTR pg. 2, 3; and February 2013 CAPRI pg. 10). His physicians have noted that the Veteran had no missed doses and no side effects to HIV anti-viral medication. (See April 2015 CAPRI(2) at 337). Most importantly, that his HIV viral load has been undetectable for the past 10 years and that there is no concerns of adherence. (See September 2017 CAPRI pg. 18). Throughout 2015, treatment providers noted that his Hep C was "cleared after treatment," and he does not need annual screenings. (See February 2015 CAPRI pg. 9; April 2015 CAPRI(2) pg. 9, 11, 14, 98, 99, 198, 203).  He has had subsequent medical treatment visits where the physician notes that the Veteran has a history of Hep C without mention of Hep C. (See September 2017 CAPRI p. 23, 289, 39, 53, 64, 68, 72, 88).

Nevertheless, the Veteran's immunization records from this period of active duty confirm that he was administered immunizations during basic training. (STRs pg. 16-17). And there is no medical opinion of record that addresses the Veteran's contentions of in-service jet/air gun inoculations, which the VA Secretary has recognized as a "biologically plausible" transmitter of Hep C. See VBA Fast Letter 04-13 (June 29, 2004).

Given the evidence outlined above, the Board finds that the Veteran should be afforded another appropriate VA examination with medical opinion concerning whether the Veteran's HIV and Hep C arose during service or is otherwise related to any incident of service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA ear disorder examination, to include administration of MRI of the skull, by an appropriate medical professional. The claims file, including a copy of this remand and all updated records, should be made available to the examiner(s), who should review it and should note that review in the report. The examiner(s) should also take a complete history from the Veteran. 

      The examiner should specifically opine as to:
      
      a. What are the diagnoses, if any?

b. For each diagnosed condition, is it at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current conditions and the injury sustained in service?

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. Schedule the Veteran for a VA audiological examination by an appropriate medical professional. The claims file, including a copy of this remand and all updated records, should be made available to the examiner(s), who should review it and should note that review in the report. The examiner(s) should also take a complete history from the Veteran.

      The examiner should specifically opine as to:
      
      a. What are the diagnoses, if any?

b. For each diagnosed condition, is it at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current conditions and the injury sustained in service?

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Schedule the Veteran for a VA examination to obtain a medical opinion determining whether the Veteran's HIV is related to his period of service. The claims file must be provided to and be reviewed by the examiner. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to:

It is at least as likely as not (50 percent or greater probability) that the Veteran's in-service air gun inoculations contributed in any way to the Veteran contracting HIV many years after service?

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Schedule the Veteran for a VA examination to obtain a medical opinion determining whether the Veteran's Hep C is related to his period of service. The claims file must be provided to and be reviewed by the examiner. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to:

a. whether it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service air gun inoculations contributed in any way to the Veteran contracting Hep C many years after service. 

b. In making this assessment, the examiner is to consider the VBA Fast Letter 04-13 (June 29, 2004) and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




